DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 8-12, 14-17 and 20-22 are canceled; claims 1, 6-7, 13, 18-19 and 23-42 are pending.

 Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues, the building of the transport block could "not start earlier" than the begin of this reduced time budget 202 (since there is no flexibility for this starting point due to the reduced budget).
In response, the argument does not appear to be commensurate with the claim recitation. There is no claimed feature of “flexibility” in the claim. Further, the claim, in part, recites wherein the building of the transport block is started not earlier than the first time minus a processing time for preparing the transport block at the user equipment. Therefore, counting from the first time for transmitting first uplink data from the user equipment minus a processing time for preparing the transport block is the reduced time budget 202. 
Applicant argues, Fliess pertains to budgets only, and not any actual starting points for processing. As such, a person having ordinary skill in the art would have readily understood and interpreted Fig. 2 of Fliess in a more abstract way that only aims to illustrate how the original time budget has been reduced down to the reduced time budget, rather than intending to define when, exactly, actual processing starts.
In response, Fliess discloses [0025] FIG. 2 illustrates the scenario that PUSCH transmissions are triggered by UL grants on downlink control channel (PDCCH or ePDCCH) 111 received from a base station 110 hence actual processing.
Applicant argues, there are actually no degrees of freedom regarding when to start the processing.
In response, degrees of freedom regarding when to start the processing is not recited in the claim. Further, the claim, in part, recites wherein the building of the transport block is started not earlier than the first time minus a processing time for preparing the transport block at the user equipment. Therefore, counting from the first time for transmitting first uplink data from the user equipment minus a processing time for preparing the transport block is the reduced time budget 202.
Applicant argues, Fliess pertains only to dynamic -rants (based on reception of a ePDCCH), but is completely silent regarding configured grants (e.g,, such as grant free grants or semi-persistent scheduling grants).
In response, the claim does not define what configured grant is. The claim broadly claims a configured grant. All grants are configured by the network hence configured grant.
Applicant argues, Fliess fails to disclose at least "wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the user equipment."
In response, counting from the first time for transmitting first uplink data from the user equipment minus a processing time for preparing the transport block is the reduced time budget 202.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 and 08/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 13, 18-19, 23, 26, 31-32, 34, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., US 2018/0070374 in view of Fliess, US 2017/0086171. 
Claim 1, Yi discloses (fig 6) a method comprising: 
receiving at a user equipment an uplink grant for transmitting first uplink data from the user equipment at a first time ([0068] eNodeB schedules a CB grant on the PDCCH (C), and the UE detects a CB grant and performs L2&L1 processing of the data to be transmitted (D). The UE transmits the data on PUSCH using the CB grant (E)), wherein the uplink grant is a configured grant ([0132] The CB grant means a grant configured to the UE with an opportunity to send UL packets without requiring the UE to send a scheduling request);  and  
building a transport block for transmitting the first uplink data at the first time (fig 11, transport block (MAC PDU, [0144] the UE generates a MAC PDU to be transmitted using the selected CB grant), 
but does not explicitly disclose, 
wherein the building of the transport block is started not earlier than the first time minus a processing time for preparing the transport block at the user equipment.  
However, as Fliess discloses wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the user equipment (fig 2, PUSCH, [0026] a reduced time budget 202 in which MAC layer has to finish all processing tasks, [0028] The reduced time budget 202 may be divided between the DL PHY processing 204, the MAC processing 205 and the UL PHY processing 206).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi invention with Dinan invention to include the claimed limitation(s) so as to enable an UE to assemble and process a transport block/MAC PDU before ul transmission time in order to uplink data to the network within the transmission time interval.   
Claim 6, Yi as modified discloses a method according to claim 1, 
further comprising determining the processing time for preparing the transport block based on a number of orthogonal frequency division multiplexing (OFDM) symbols (Yi [0043] physical channel is modulated using an orthogonal frequency division multiple access (OFDMA) scheme).  
Claim 7, Yi as modified discloses a method according to claim 1, 
wherein a time period between the first time minus the processing time and the first time is reserved for building of the transport block (Fliess fig 2, [0026] the original time budget 102 has been reduced to a reduced time budget 202 in which MAC layer has to finish all processing tasks).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention to include the claimed limitation(s) so as to allow an UE with a sufficient time between the receiving grant time and ul transmission time in order to uplink data to the network.  
Claim 13, see claim 1 for the rejection, Yi discloses (fig 5, [0055] UE) an apparatus comprising at least one processor (fig 5, microprocessor), and at least one memory (fig 5, flash memory) including computer program code ([0170] a firmware or software configuration), wherein the at least one memory and the computer program code are configured, with the at least one processor, to: 
receive an uplink grant for transmitting first uplink data from the apparatus at a first time, 
wherein the uplink grant is a configured grant; and 2 of 15 LEGAL02/41430453v1Appl. No.: 16/961,505 Attorney Docket No.: 042933/550505 Office Action mailed January 5, 2022 Amendment dated July 5, 2022 
build a transport block for transmitting the uplink data at the first time, wherein the building of the transport block is started not earlier than the first time minus a processing time for preparing the transport block at the apparatus.  
Claim 18, see claim 6 for the rejection, Yi as modified discloses an apparatus according to claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to determine the processing time for preparing the transport block based on a number of orthogonal frequency division multiplexing (OFDM) symbols.  
Claim 19, see claim 7 for the rejection, Yi as modified discloses an apparatus according to claim 13, wherein the processing time is reserved for building of the transport block.  
Claim 23, Yi as modified discloses a method according to claim 1, wherein the first time minus the processing time is the latest in time for the transport block to be prepared for transmitting the first uplink data at the first time (Fliess fig 2, PUSCH, [0026] a reduced time budget 202 in which MAC layer has to finish all processing tasks, [0028] The reduced time budget 202 may be divided between the DL PHY processing 204, the MAC processing 205 and the UL PHY processing 206).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention to include the claimed limitation(s) so as to enable an UE to assemble and process a transport block/MAC PDU before ul transmission time in order to uplink data to the network within the transmission time interval.   
Claim 26, see claim 23 for the rejection, Yi as modified discloses the apparatus according to claim 13, wherein the first time minus the processing time is the latest in time for the transport block to be prepared for transmitting the first uplink data at the first time.  
Claim 31, Yi as modified discloses the method according to claim 1, wherein the first uplink data is transmitted on the Physical Uplink Shared Channel (PUSCH) (Yi [0073] The UE transmits the uplink data on the PUSCH).  
Claim 32, Yi as modified discloses the method according to claim 1, wherein the UE awaits the first time minus the processing time before the building of the transport block is started (Fliess fig 2, lateness 203 [0028] The reduced time budget 202 may be derived from the original time budget 102 by subtracting the ePDCCH lateness time 203).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention to include the claimed limitation(s) so as to allow an UE to determine a sufficient time between the receiving grant time and ul transmission time depending on the lateness time in order to uplink data to the network in standard compliant.  
Claim 34, Yi as modified discloses the method according to claim 1, 
wherein the user equipment, although being capable of building the transport block earlier, awaits the first time minus the processing time before starting the building of the transport block (Fliess fig 2, lateness 203 [0028] The reduced time budget 202 may be derived from the original time budget 102 by subtracting the ePDCCH lateness time 203).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi Fliess invention to include the claimed limitation(s) so as to allow an UE to determine a sufficient time between the receiving grant time and ul transmission time depending on the lateness time in order to uplink data to the network in standard compliant.  
Claim 38, see claim 31 for the rejection, Yi as modified discloses the apparatus according to claim 13, wherein the first uplink data is transmitted on the Physical Uplink Shared Channel (PUSCH). Claim 39, see claim 32 for the rejection, Yi as modified discloses the apparatus according to claim 13, configured to await the first time minus the processing time before the building of the transport block is started.  
Claim 41, see claim 34 for the rejection, Yi as modified discloses the apparatus according to claim 13, configured to, although being capable of building the transport block earlier, await the first time minus the processing time before starting the building of the transport block.  
Claim 24-25, 27-28, 33, 35, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., US 2018/0070374 and Fliess, US 2017/0086171 in view of Wu, US 2010/0110895. 
Claim 24, Yi as modified discloses a method according to claim 1, 
but Yi and Fliess invention is silent on,
wherein the transport block reflects the most recent status in reporting included in the transport block.  
However, as Wu discloses wherein the transport block reflects the most recent status in reporting included in the transport block ([0041] UE generates the PHR MAC control element when a PHR is triggered, the UE has uplink resources allocated for a new transmission for a TTI, and the UE has available bits to include the PHR and subheader thereof for transmission of the TTI).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention with Wu invention to include the claimed limitation(s) so as to allow an UE to generate MAC PDU/TB to include a PHR as a latest status to report to the network.  
  Claim 25, Yi as modified discloses a method according to claim 24, wherein the reporting comprises at least one of buffer status reporting and power headroom reporting (Wu [0041] UE generates the PHR MAC control element when a PHR is triggered, the UE has uplink resources allocated for a new transmission for a TTI, and the UE has available bits to include the PHR and subheader thereof for transmission of the TTI).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi, Fliess and Wu invention to include the claimed limitation(s) so as to allow the UE to include a power headroom report in order to ensure the ul resource can accommodate for the PHR.    
Claim 27, see claim 24 for the rejection, Yi as modified discloses the apparatus according to claim 13, wherein the transport block reflects the most recent status in reporting included in the transport block.  
Claim 28, see claim 25 for the rejection, Yi as modified discloses the apparatus according to claim 27, wherein the reporting comprises at least one of buffer status reporting and power headroom reporting. 
Claim 33, Yi as modified discloses the method according to claim 1, 
wherein the UE awaits the first time minus the processing time before starting the building of the transport block (Fliess fig 2, lateness 203 [0028] The reduced time budget 202 may be derived from the original time budget 102 by subtracting the ePDCCH lateness time 203).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention to include the claimed limitation(s) so as to allow an UE to determine a sufficient time between the receiving grant time and ul transmission time depending on the lateness time in order to uplink data to the network in standard compliant.  
But Yi and Fliess invention is silent on, to ensure that a power headroom report (PHR) included in the transport block reflects the latest status.  
However, as Wu discloses to ensure that a power headroom report (PHR) included in the transport block reflects the latest status ([0041] UE generates the PHR MAC control element when a PHR is triggered, the UE has uplink resources allocated for a new transmission for a TTI, and the UE has available bits to include the PHR and subheader thereof for transmission of the TTI).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention with Wu invention to include the claimed limitation(s) so as to allow an UE to determine to include a PHR in the MAC PDU/TB sent to the network according the last triggered PHR.  
Claim 35, Yi as modified discloses the method according to claim 1, 
wherein the user equipment, although being capable of building the transport block earlier, awaits the first time minus the processing time before starting the building of the transport block (Fliess fig 2, lateness 203 [0028] The reduced time budget 202 may be derived from the original time budget 102 by subtracting the ePDCCH lateness time 203).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention to include the claimed limitation(s) so as to allow an UE to determine a sufficient time between the receiving grant time and ul transmission time depending on the lateness time in order to uplink data to the network in standard compliant.  
But Yi and Fliess invention is silent on, to ensure that a power headroom report (PHR) included in the transport block reflects the latest status.  
However, as Wu discloses to ensure that a power headroom report (PHR) included in the transport block reflects the latest status ([0041] UE generates the PHR MAC control element when a PHR is triggered, the UE has uplink resources allocated for a new transmission for a TTI, and the UE has available bits to include the PHR and subheader thereof for transmission of the TTI).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention with Wu invention to include the claimed limitation(s) so as to allow an UE to determine to include a PHR in the MAC PDU/TB sent to the network according the last triggered PHR.  
Claim 40, see claim 33 for the rejection, Yi as modified discloses the apparatus according to claim 13, configured to await the first time minus the processing time before starting the building of the transport block to ensure that a power headroom report (PHR) included in the transport block reflects the latest status.  
Claim 42, Yi as modified discloses the apparatus according to claim 13, configured to, although being capable of building the transport block earlier, await the first time minus the processing time before starting the building of the transport block to ensure that a power headroom report (PHR) included in the transport block reflects the latest status.
Claim 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., US 2018/0070374 and Fliess, US 2017/0086171 in view of Zhang et al., US 2019/0313438. 
Claim 29, Yi as modified discloses the method according to claim 1, 
but Yi and Fliess invention is silent on,
wherein the processing time is different for different numerologies.  
However, as Zhang discloses wherein the processing time is different for different numerologies ([0058] the transport blocks 631 and 633 are associated with the numerology 1. The transport blocks 632 and 634 are associated with the numerology 2, and the transport block 635 is associated with the numerology 3).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention with Zhang invention to include the claimed limitation(s) so as to allow an UE process different transport blocks associated with different numerology in order to uplink data within the allocated transmission time interval.  
Claim 36, see claim 29 for the rejection, Yi as modified discloses the apparatus according to claim 13, wherein the processing time is different for different numerologies.  
Claim 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., US 2018/0070374 and Fliess, US 2017/0086171 in view of Zhang et al., US 2011/0039568 (Zhang’568).  
Claim 30, Yi as modified discloses the method according to claim 1, 
but Yi and Fliess invention is silent on,
wherein the configured grant is a grant free grant or a semi-persistent scheduling grant.  
However, as Zhang’568 discloses wherein the configured grant is a grant free grant ([0090] in place of dynamic grants for CB transmissions, semi-persistently scheduled (SPS) grants for CB transmissions may be defined. Such SPS grants for CB transmissions work in a manner similar to SPS grants for contention-free transmissions) or a semi-persistent scheduling grant ([0090] in place of dynamic grants for CB transmissions, semi-persistently scheduled (SPS) grants for CB transmissions may be defined. Such SPS grants for CB transmissions work in a manner similar to SPS grants for contention-free transmissions).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yi and Fliess invention with Zhang’568 invention to include the claimed limitation(s) so as to allocate a SPS grant to the UE because using SPS grants for CB uplink allows the UE to better predict in time the availability of access to the CB uplink channel.  
Claim 37, see claim 30 for the rejection, Yi as modified discloses the apparatus according to claim 13, wherein the configured grant is a grant free grant or a semi-persistent scheduling grant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647